* Rchearing granted May 22, 1933.
Plaintiff succeeded to all the rights of Liberty Oil Company, which corporation was originally the tenant of property owned by defendants. In the matter of Liberty Oil Company, Limited, v. Miss Mary Joy and Miss Catherine Joy, 147 So. 375, decided by us today, we held that the lease should be construed as placing upon the tenant the obligation of paying certain paving charges recorded against the demised property, and we so held because we were of the opinion that the tenant itself had so interpreted an ambiguous clause in the lease.
When the lease was transferred by the original tenant, Liberty Oil Company, Limited, to the present tenant, Standard Oil Company, the latter company continued to make annual payments on the paving charges for two years, without protest and without demanding that the owners themselves pay said charges, and now seeks reimbursement of the amounts paid, alleging that the payments were made as the result of duress because it was required by the lease to pay other taxes and there was no way by which the paving charges could be separated from the other taxes for the purpose of making separate payments. The fact that Standard Oil Company continued for two years to make the said payments *Page 378 
rather indicates that the company itself interpreted the lease just as its predecessor had apparently interpreted it — as placing upon the tenant the obligation of paying the paving charges.
For these reasons and for the reasons assigned by us in Liberty Oil Co., Limited, v. Miss Mary Joy and Miss Catherine Joy, 147 So. 375, decided this day, it is ordered, adjudged, and decreed that the judgment appealed from be, and it is, affirmed.
Affirmed.